UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE:
________________________________________________
                                                 :
CANADIAN SOLAR INC., CANADIAN SOLAR              :
INTERNATIONAL, LTD., CANADIAN SOLAR              :
MANUFACTURING (LUOYANG) INC.,                   :
CANADIAN SOLAR MANUFACTURING                    :
(CHANGSHU) INC., CANADIAN SOLAR (USA) INC., :
CSI CELLS CO., LTD., CSI SOLAR POWER             :
(CHINA) INC., CSI SOLAR POWER GROUP CO.,        :
LTD., CSI SOLARTRONICS (CHANGSHU) CO., LTD, :
CSI SOLAR TECHNOLOGIES INC., CSI NEW             :                      Court No. 19-00178
ENERGY HOLDING CO., LTD., CSI-GCL SOLAR          :
MANUFACTURING (YANCHENG) CO., LTD.,             :
CHANGSHU TEGU NEW MATERIALS TECHNOLOGY:
CO., LTD., CHANGSHU TLIAN CO., LTD., AND        :
SUZHOU SANYSOLAR MATERIALS                      :
TECHNOLOGY CO., LTD.,                            :
                                                 :
                         Plaintiffs,             :
                                                :
                   v.                           :
                                                :
UNITED STATES,                                   :
                                                :
                         Defendant.              :
________________________________________________:

                                  NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that Justin R. Miller, hereby enters his appearance as principal

attorney of record for the United States, defendant, in the above-captioned action, and requests

that all papers in connection therewith be referred to his attention.

                                               Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney Genera

                                               JEANNE E. DAVIDSON
                                               Director
                     By:   /s/ Tara K. Hogan
                           TARA K. HOGAN
                           Assistant Director

                           /s/Justin R. Miller
                           JUSTIN R. MILLER
                           Attorney-in-Charge
                           Department of Justice, Civil Division
                           Commercial Litigation Branch
                           26 Federal Plaza, Room 346
                           New York, New York 10278
                           Attorneys for Defendant
September 25, 2019         (212) 264-9241 or 9230
